Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Status of Claims
This action is in reply to RCE filing and amendments and arguments filed on January 19, 2021.
Claims 1, 3, 8, 10, and 15 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
101 Rejection: The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered and are persuasive in regards to claims 8-20 in light of Example 37 of the 2019 PUG October update.
Claims 8-20: The final office action (mailed September 18, 2020) found that the Applicant overcame the 101 rejection of claims 1-7 with the amendments and response (filed June 8, 2020). In the current response and amendment (mailed January 19, 2021) the Applicant has further amended independent claims 8 and 14 to consolidate technology improvements associated with claims 1-7.
Prong Two of Step 2A:
The independents claims 8 and 15 recite the combination of additional elements of generating a payment GUI screen indicating to the payment order and the payment amounts and providing the payment GUI screen on the interactive GUI portal. The claim as a whole integrates the mental process and performance within commercial or legal interactions grouping (of certain methods of organizing human activity) into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying payment methods based on payment order and payment amounts that are determined based on contextual relationship between the payment methods which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices in payment transaction processing using multiple payment methods. Thus, the claim is eligible because it is not directed to the recited judicial exception.
As such, the 101 rejection of independent claims 8 and 15 are withdrawn. The dependent claims 9-14 and 16-20 further the subject matter eligible concept of the independent claims as such the 101 rejection of the dependent claims are also withdrawn due to their dependency on the eligible subject matter of the independent claims.
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive. 
The Applicant essentially argues that the cited references do not teach the amended claims. The Applicant’s arguments are moot in view of RCE filing and substantive amendments that necessitate updated search and new grounds of rejection to be applied to the claims.
As such, due to RCE filing and substantive amendments, new grounds of rejection have been applied to address the amendments and newly claimed subject matter and updated 103 rejection is presented below that addresses claims 1-20.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities: the substance of the second wherein clause (“wherein the tax-advantaged financial account comprises at least one of the following: ..”) was used to amend the independent claims. The second wherein clause should be stricken-out.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the preamble “The computerized method of claim 1” should be “The computerized method of claim 9”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130073459 A1 (Zacarias) in view of US 20120239417 A1 (Pourfallah) in further view of US 20130024371 A1 (Hariramani).
As per claim 1, Zacarias teaches,
generating an interactive graphical user interface (GUI) portal on a mobile device (FIG. 1, item 110, ¶ [0035]) for receiving a first input of a first payment account, said first input comprising one of the following: information on an account processing server of the first payment account (FIG. 1, item 120, ¶ [0036] teaches exchange service, ¶ [0074] “The information in displays 310-330 may be generated by exchange service 120” teaches exchange service providing information about the exchange service such as information associated with the user’s digital wallet), an account number of the first payment account (FIG. 3, item 310, ¶ [0071] “Display 310 is an interface that allows a user to enter information about a gift card issued by a particular merchant. Specifically, display 310 includes text fields to allow the user to enter a gift card number and a code” teaches user entering gift card/account number), and a card type of the first payment account,
based on the received first input, connecting with the account processing server to retrieve parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule (¶ [0041] “exchange service 120 requests the 
providing the interactive GUI portal on the mobile device for receiving a second input of a second payment account, said second input comprising one of the following: information on an account processing server of the second payment account, an account number of the second payment account, and a card type of the second payment account, and benefit information associated with the second payment account (FIG. 3, item 320, ¶ [0072] “Display 320 is an interface that allows a user to enter information about the user's loyalty points account associated with a points program run by a particular merchant. Specifically, display 320 includes text fields to allow the user to enter login information (e.g., a user name and password) of the user's account that the issuer of the loyalty points maintains” teaches user providing identification information associated with account provider and login information to access the account),
based on the received second input, connecting with the account processing server to retrieve parameters associated with the second payment account, said parameters comprising at least one of the following: an account balance, a payment due date, a payment rule, and a benefit balance of the benefit information (¶ [0043] “in the case of reward or loyalty points, exchange service 120 uses an account number associated with the user (or authentication information of the user) to request, from the issuer of the reward points, the number or amount of reward points that the user has” teaches retrieving rewards points as account or benefit balance from rewards account provider),
wherein the first payment account is different from the second payment account (FIG 3. items 310 and 320, ¶ [0071], [0072] teaches a gift card account and a loyalty rewards account that are different),
aggregating the parameters of the first payment account and the parameters of the second payment account (¶ [0073] “Display 330 also lists the balance of each value-ascertainable item listed in display 330” teaches balances aggregated for each account in the digital wallet),
generating a unified GUI screen displaying the aggregated parameters of the first payment account and the second payment account (FIG. 3, item 330, ¶ [0073]), wherein the unified GUI screen provides the parameters of the first payment account in a first display region and provides the parameters, including the benefit balance, of the second payment account in a second display region (FIG. 3, item 330, ¶ [0073] “Three of the items are loyalty or reward points, including the points program reflected in display 320… The balance of each loyalty points program is reflected in a number of points” teaches rewards points accounts displayed in separate regions vertically within the GUI based on associated rewards account),
Zacarias does not explicitly teach,
wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the second payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA) ,
in response to the mobile device being presented for conducting a payment transaction, determining a context of the payment transaction as a function of the aggregated parameters of the first payment account and the second payment account, wherein the context defines a payment order between the first payment account and the second payment account and payment amounts to be divided between the first payment account and the second payment account while maximizing the benefit balance of the second payment account ,
generating a payment GUI screen indicating to the payment order and the payment accounts , 
providing the payment GUI screen on the interactive GUI portal,
receiving a confirmation from the mobile device to process the payment transaction according to the payment order and the payment amounts,
communicating with an account processing server of the first payment account and the second payment account according to the context to authenticate the payment transaction.
However, Pourfallah teaches,
wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the second payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA) (¶ [0038] teaches tax advantage benefit accounts such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple tax benefit accounts based payment process from a digital wallet of Pourfallah within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital wallet based transaction management and because processing a transaction with multiple tax benefit payment accounts within a digital wallet improves account benefit utilization by automatically utilizing a tax benefit account to maximize payment of pre-tax purchases/services through distribution of payment amounts between various tax benefit accounts.
Hariramani teaches,
in response to the mobile device being presented for conducting a payment transaction (¶ [0139] “The user initiates a checkout event”), determining a context of the payment transaction as a function of the aggregated parameters of the first payment account and the second payment account (¶ [0124] “For each payment card in the wallet account, card 1, card 2, and card 3, e.g., 665, the rewards data are listed 661. For example, for card 1, when the purchase is on gasoline, there is 5% cash back, zero rewards points, 7.8% interest rate, and zero coupon” teaches relationship between payment cards and associated rewards points, each of which may be used to pay for a transaction), wherein the context defines a payment order between the first payment account and the second payment account (¶ [0143] “All relevant discounts, including discounts from the digital wallet, from outside sources, and from the merchant, are then sorted by relevance 862” teaches payment accounts such as loyalty card, credit card sorted by relevance, FIG. 10H, item 1018, ¶ [0154] teaches the payment order of loyalty card followed by remaining balance applied to payment card) and payment amounts to be divided between the first payment account and the second payment account while maximizing the benefit balance of the second payment account (FIG. 10H, item 1018, ¶ [0154] “Review and pay screen 1018 may include … additional information about any loyalty discounts that are being applied to the transaction” teaches payment amounts divided between accounts (loyalty, credit card), ¶ [0121] “The Pay Network Server may select the optimal card that maximizes the benefit 631” teaches the system selecting a payment card that maximizes rewards),
generating a payment GUI screen indicating to the payment order and the payment accounts (FIG. 10H, item 1018, ¶ [0154] teaches a payment screen that shows payment order (loyal discount/card, payment card)), 
providing the payment GUI screen on the interactive GUI portal (FIG. 10H, item 1018, ¶ [0154] “Review and pay screen 1018“ teaches the payment screen),
receiving a confirmation from the mobile device to process the payment transaction according to the payment order and the payment amounts (¶ [0154] “The user … may be presented with a button that allows the user to approve the transaction” teaches user payment),
communicating with an account processing server of the first payment account and the second payment account according to the context to authenticate the payment transaction (¶ [0143] “The pay network server will then access the user's secure digital wallet, e.g., 852, and then all discounts, both from the digital wallet, and as a result of the pay network server searching other sources, will be applied to the user's transaction, e.g., 854” teaches applying loyalty points (from loyalty/reward account) prior to processing the remaining balance on the payment card/account, ¶ [0122] “If the transaction is authorized, then the Pay Network Server may generate a card authorization message 643. The Pay Network Server may generate a purchase completion message and send to user for display 645, after which the entire process may end” teaches processing the remaining balance on the payment card/account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple account based payment process from a digital wallet of Hariramani within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital 

As for claim 2, combination of Zacarias, Pourfallah, and Hariramani teach all the limitations of claim 1. Zacarias also teaches,
wherein generating the interactive GUI portal comprises generating the interactive GUI portal to receive additional inputs associated with additional payment accounts (¶ [0071]) “Display 310 is an interface that allows a user to enter information about a gift card issued by a particular merchant. Specifically, display 310 includes text fields to allow the user to enter a gift card number and a code” teaches an interface providing functionality to add additional accounts to a digital wallet).

As for claim 3, combination of Zacarias, Pourfallah, and Hariramani teach all the limitations of claim 1. Pourfallah also teaches,
wherein the benefit information associated the second payment account comprises benefit information associated with a tax- advantaged financial account (¶ [0038] teaches tax advantage benefit accounts such as FSA and HSA, FIG. 4D, items 484, 485, ¶ [0128] - [0129] teaches FSA and HSA accounts displayed in a digital wallet that shows remaining balance/benefit on the accounts).


As per claim 4, combination of Zacarias, Pourfallah, and Hararimani teach all the limitations of claim 1. Hararimani also teaches, 
wherein the payment amounts between the first payment account and the second payment accounts are uneven split between the first payment account and the second payment accounts (FIG. 10H, item 1018, ¶ [0154] “Review and pay screen 1018 may include … additional information about any loyalty discounts that are being applied to the transaction” teaches uneven split between the loyalty account and the payment account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple account based payment process 

As per claim 5, combination of Zacarias, Pourfallah, and Hariramani teach all the limitations of claim 1. Zacarias also teaches,
wherein generating the unified GUI screen comprises generating the unified GUI screen displaying at least the following parameters of the second payment account: the card type, the account number, and the account balance (FIG. 6, item 630, ¶ [0096] teaches presenting payment card type (gift card), balance, and account number associated with the gift card).

As per claim 6 combination of Zacarias, Pourfallah, and Hariramani teach all the limitations of claim 1. Hariramani also teaches,
determining a maximum benefit amount in response to the context of the payment transaction (¶ [0089] “The consumer may desire to use the payment card 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple account based payment process from a digital wallet of Hariramani within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital wallet based transaction management and because processing a transaction with multiple payment accounts within a digital wallet improves account benefit utilization by automatically utilizing a loyalty account to maximize discount applied to a balance and as such optimize charges processed on a payment account which also accrues maximum rewards/benefits.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zacarias in view of Pourfallah in view of Hariramani in further view of US 20150348001 A1 (Van OS).

generating a historical payment screen of the second payment account (FIG. 9G, ¶ [0330] “device displays the back of the representation of the payment account to reveal payment history and additional details) of the payment account”) in response to a selection of the second payment account on unified GUI screen on the mobile device (FIG. 9F, ¶ [0330] teaches user selecting details associated with account to launch transaction history interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a historical transaction interface of Van OS in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because providing historical transaction interface improves consumer visualization of transaction information by enabling the consumer to compare and evaluate spending habits associated with an account.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarias in view of Hariramani in view of Pourfallah in further view of US 8892462 B1 (Borowsky).
As per claim 8, Zacarias teaches, 
generating an interactive graphical user interface (GUI) portal on a mobile device (FIG. 1, item 110, ¶ [0035]) for receiving a first input of a first payment account, said first input comprising one of the following: information on an account processing server of the first payment account ((FIG. 1, item 120, ¶ [0036] teaches exchange service, ¶ [0074] teaches exchange service providing information about the exchange service such as information associated with the user’s digital wallet), an account number of the first payment account (FIG. 3, item 310, ¶ [0071]), and a card type of the first payment account,
based on the received first input, connecting with the account processing server to retrieve parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule (¶ [0041] “exchange service 120 requests the balance from third party retailer card program 130, which responds to exchange service 120 with the balance”),
generating a unified GUI screen displaying the parameters of the first payment account (FIG. 3, item 330, ¶ [0073]), wherein the unified GUI screen provides the parameters of the first payment account in a first display region (FIG. 3, item 330, ¶ [0073] “Three of the items are loyalty or reward points, including the points program reflected in display 320… The balance of each loyalty points program is reflected in a number of points” teaches rewards points accounts displayed in separate regions vertically within the GUI based on associated rewards account). 
Zacarias does not explicitly teach,
detecting a payment transaction completed by the first payment account,
in response to detecting, determining a context of the payment transaction as a function of the parameters of the first payment account, wherein the context defines (1) a payment order among the first payment account or an alternative payment account and (2) a payment amount to be paid by the alternative payment account while maximizing a benefit balance of the alternative payment account, said alternative payment account comprises a different account processing server, wherein the unified GUI screen provides parameters, including the benefit balance, of the alternative payment account in a second display region, wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the alternative payment account comprises a second tax-advantaged benefit payment account, wherein the first and second taxadvantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA) ,
generating a settlement GUI screen for displaying a suggestion to modify the completed payment transaction to use the alternative payment account in the amount of the payment amount in lieu of the first payment account,
in response to receiving a confirmation on the settlement GUI screen from the mobile device, submitting the payment transaction to the different account processing server to charge the alternative payment account according to the context to authenticate the payment transaction.
However, Hariramani teaches,
in response to detecting, determining a context of the payment transaction as a function of the parameters of the first payment account (¶ [0116] “The user or user wallet device 501 may initiate out of band communications 515 with purchase details (e.g., the products to be purchased in a transaction, and/or the like) with the Pay Network server 503. In embodiments where the user utilizes a user wallet device, the user wallet device may provide payment information to the PoS client” teaches providing payment information (first account) in response to purchase transaction), wherein the context defines (1) a payment order among the first payment account or an alternative payment account (FIG. 4B, item 433, ¶ [0110] “the user may choose to manually select the best payment card to use for a purchase, automatically select the best payment card to use” teaches payment order (best card) selected manually or automatically) and (2) a payment amount to be paid by the alternative payment account (¶ [0116], table 7 “<purchase_amount>$20</purchase_amount>” teaches purchase amount to be applied to an optimum payment account) while maximizing a benefit balance of the alternative payment account (¶ [0117] “The Pay Network server may retrieve the user wallet account data 525 from the Pay Network database(s) 507. Upon receiving the wallet account data which may include the payment cards data and the user card selector preference data, the Pay Network server may determine an optimized payment card application 530… In some implementations, the Pay Network server may optionally send a card selection approval request to the user or user wallet device 540” teaches selecting an optimum payment card that maximizes benefits per. ¶ [0111], FIG. 4B), said alternative payment account comprises a different account processing server (¶ [0117] “The Pay Network server may identify an issuer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple account based payment process from a digital wallet of Hariramani within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital wallet based transaction management and because processing a transaction with multiple payment accounts within a digital wallet improves account benefit utilization by automatically utilizing a loyalty account to maximize discount applied to a balance and as such optimize charges processed on a payment account which also accrues maximum rewards/benefits.
Pourfallah teaches,
wherein the unified GUI screen provides parameters, including the benefit balance, of the alternative payment account in a second display region, wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the alternative payment account comprises a second tax-advantaged benefit payment account, wherein the first and second taxadvantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA) (¶ [0038] teaches tax advantage benefit accounts such as FSA and HSA, FIG. 4D, items 484, 485, ¶ [0128] - [0129] “the H -Wallet may list the available accounts in a prioritized order based on the spending rules, showing the balance of each account 485” teaches FSA and HSA accounts displayed in a digital wallet that shows remaining balance/benefit on the accounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple tax benefit accounts based payment process from a digital wallet of Pourfallah within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital wallet based transaction management and because processing a transaction with multiple tax benefit payment accounts within a digital wallet improves account benefit utilization by automatically utilizing a tax benefit account to maximize payment of pre-tax purchases/services through distribution of payment amounts between various tax benefit accounts.
Borovsky teaches,
detecting a payment transaction completed by the first payment account (col 8, lines 45-51, “a digital receipt system, coupled to transaction computer system 130, generates an interactive receipt in response to successful payment authorization and final approval of buyer of the payment charge. As discussed above, the authorization occurs when payment is authorized by a particular payment account of a 
generating a settlement GUI screen for displaying a suggestion to modify the completed payment transaction to use the alternative payment account in the amount of the payment amount in lieu of the first payment account (col. 25, lines 25-33 “the consumer is able to change the payment account via an interactive component associated with an interactive receipt received at the consumer's computing device… a payment accounts component is offered via the receipt only within the window of time to allow the consumer to select a different payment account via the interactive receipt” teaches an interactive component/receipt as a settlement GUI to offer/suggest to the user change payment account after transaction, col. 25, lines 58-67 “cause the funds for the payment to come from the second payment account rather than the first payment account” teaches funds transfer from the second account instead of the first as payment in the amount (of the transaction) made from alternative account instead of the first account),
in response to receiving a confirmation on the settlement GUI screen from the mobile device (col. 25, lines 58-66 ““the transaction computer system 130 receives selection information indicating a selection of a second payment account by the consumer. At step 606, transaction computer system 130 causes funds to be transferred from the second payment account to the merchant's account” teaches user confirmation), submitting the payment transaction to the different account processing server to charge the alternative payment account (col. 25, lines 58-66, col. 26, lines 1-3  “In particular, transaction computer system 130 sends the transaction according to the context to authenticate the payment transaction (col. 25, lines 58-66 “the transaction computer system 130 receives selection information indicating a selection of a second payment account by the consumer” teaches selection of alternative payment method as context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change a payment account post-transaction of Borovsky within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because changing a payment account post-transaction improves prevention of incorrectly executed purchases by enabling the consumer to choose an appropriate payment account post-transaction and execute a payment account change post-transaction.

As per claim 9, combination of Zacarias, Hariramani, Pourfallah, and Borovsky teach all the limitations of claim 8. Borovsky also teaches,
wherein detecting comprises detecting the payment transaction processed by the first payment account or the second payment account outside the interactive GUI portal (col 8, lines 45-51, teaches the digital receipt system, that is outside the GUI of a mobile device, detecting payment with account and executing actions based on the payment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change a payment account post-transaction of Borovsky in the multiple account based payment process from a digital wallet mechanism of Hariramani in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because changing a payment account post-transaction improves prevention of incorrectly executed purchases by enabling the consumer to choose an appropriate payment account post-transaction and execute a payment account change post-transaction.

As per claim 10, combination of Zacarias, Hariramani, Pourfallah, and Borovsky teac all the limitations of claim 8. Pourfallah also teaches,
wherein the benefit information associated the second payment account comprises benefit information associated with a tax- advantaged financial account (¶ [0038] teaches tax advantage benefit accounts such as FSA and HSA, FIG. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple tax benefit accounts based payment process from a digital wallet of Pourfallah within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital wallet based transaction management and because processing a transaction with multiple tax benefit payment accounts within a digital wallet improves account benefit utilization by automatically utilizing a tax benefit account to maximize payment of pre-tax purchases/services through distribution of payment amounts between various tax benefit accounts.

As per claim 11, combination of Zacarias, Hariramani, Pourfallah, and Borovsky teach all the limitations of claim 8. Hariramani also teaches,
determining a maximum benefit amount in response to the context of the payment transaction (¶ [0089] “The consumer may desire to use the payment card that could optimize his benefits 103 when he makes this specific purchase. For example, if the consumer makes a purchase on electronic products, he may want to use the payment card which offers features favorable to electronic products. In some embodiments, the Payment Network server of the EOOR may determine the best card 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple account based payment process from a digital wallet of Hariramani in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital wallet based transaction management and because processing a transaction with multiple payment accounts within a digital wallet improves account benefit utilization by automatically utilizing a loyalty account to maximize discount applied to a balance and as such optimize charges processed on a payment account which also accrues maximum rewards/benefits.

As per claim 12, combination of Zacarias, Hariramani, Pourfallah, and Borovsky teach all the limitations of claim 8. Hariramani also teaches,
debiting the first payment account for the payment amount (FIG. 10H, item 1018, ¶ [0154] “Review and pay screen 1018 may include … additional information about any loyalty discounts that are being applied to the transaction” teaches payment with loyalty/first account).


As per claim 14, combination of Zacarias, Hariramani, Pourfallah, and Borovsky teach all the limitations of claim 8. Pourfallah also teaches,
wherein the alternative payment account comprises a tax-advantaged financial account (¶ [0038] teaches tax advantage benefit financial accounts such as FSA and HSA, FIG. 4D, items 484, 485, ¶ [0128] - [0129] teaches FSA and HSA accounts displayed in a digital wallet that shows remaining balance/benefit on the accounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple tax benefit accounts based payment process from a digital wallet of Pourfallah within the digital wallet system of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zacarias in view of Hariramani in view of Pourfallah in view of Borowsky in further view of Van OS.
As per claim 13, combination of Zacarias, Hariramani, Pourfallah, and Borovsky teach all the limitations of claim 8. Combination of Zacarias, Hariramani, Pourfallah, and Borovsky do not explicitly teach, however, Van OS teaches,
generating a historical payment screen of the second payment account (FIG. 9G, ¶ [0330]) in response to a selection of the second payment account on unified GUI screen on the mobile device (FIG. 9F, ¶ [0330] teaches user selecting details associated with account to launch transaction history interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a historical transaction interface of Van OS in the post-transaction payment method change mechanism of Borovsky in the multiple account based payment process from a digital wallet mechanism of Hariramani in the .

Claims 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarias in view of Pourfallah in view of Hariramani in view of US 20120221420 A1 (Ross).
As per claim 15, Zacarias teaches, 
generating an interactive graphical user interface (GUI) to be displayed on a mobile device (FIG. 1, item 110, ¶ [0035]) for receiving a first input of a first payment account, said first input comprising one of the following: information on an account processing server of the first payment account (FIG. 1, item 120, ¶ [0036] teaches exchange service, ¶ [0074] “The information in displays 310-330 may be generated by exchange service 120” teaches exchange service providing information about the exchange service such as information associated with the user’s digital wallet), an account number of the first payment account (FIG. 3, item 310, ¶ [0071] “Display 310 is an interface that allows a user to enter information about a gift card issued by a particular merchant. Specifically, display 310 includes text fields to allow the and a card type of the first payment account,
based on the received first input, connecting with a first server of the account processing server to retrieve parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule (¶ [0041] “exchange service 120 requests the balance from third party retailer card program 130, which responds to exchange service 120 with the balance”), 
providing the interactive GUI on the mobile device for receiving a second input of a second payment account, said second input comprising one of the following: information on an account processing server of the second payment account, an account number of the second payment account, and a card type of the second payment account, and benefit information associated with the second payment account (FIG. 3, item 320, ¶ [0072] teaches user providing identification information associated with account provider and login information to access the account),
based on the received second input, connecting with a second server of the account processing server to retrieve parameters associated with the second payment account, said parameters comprising at least one of the following: an account balance, a payment due date, a payment rule, and a benefit balance of the benefit information (¶ [0043] “in the case of reward or loyalty points, exchange service 120 uses an account number associated with the user (or authentication information of the user) to request, from the issuer of the reward points, the number or amount of 
wherein the first payment account is different from the second payment account (FIG 3. items 310 and 320, ¶ [0071], [0072] teaches a gift card account and a loyalty rewards account that are different),
aggregating the parameters of the first payment account and the parameters of the second payment account (¶ [0073] teaches balances aggregated for each account in the digital wallet),
generating a unified GUI screen displaying the aggregated parameters of the first payment account and the second payment account (FIG. 3, item 330, ¶ [0073]) wherein the unified GUI screen provides the parameters of the first payment account in a first display region and provides the parameters, including the benefit balance, of the second payment account in a second display region (FIG. 3, item 330, ¶ [0073] “Three of the items are loyalty or reward points, including the points program reflected in display 320… The balance of each loyalty points program is reflected in a number of points” teaches rewards points accounts displayed in separate regions vertically within the GUI based on associated rewards account).
Zacarias does not explicitly teach,
wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the second payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA) ,
monitoring transactions of the first payment account and transactions of the second payment account,
identifying a particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account,
in response to identifying, determining a context of the particular transaction as a function of the parameters of the first payment account and the second payment account, wherein the context defines (1) a payment order among the first payment account and the second payment account and (2) a payment amount to be paid by the second payment account while maximizing the benefit balance of the second payment account,
generating a confirmation GUI to be displayed on the mobile device requesting a confirmation input to apply the second payment account for the particular transaction instead of the first payment account,
processing the particular transaction using the second payment account according to the context to authenticate the payment transaction.
However, Pourfallah teaches,
wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the second payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA) (¶ [0038] teaches tax advantage benefit accounts such as FSA and HSA, FIG. 4D, items 484, 485, ¶ [0128] - [0129] “the H -Wallet may list the available accounts in a prioritized order based on the spending rules, showing the balance of each account 485” teaches FSA and HSA accounts displayed in a digital wallet that shows remaining balance/benefit on the accounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple tax benefit accounts based payment process from a digital wallet of Pourfallah within the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital wallet based transaction management and because processing a transaction with multiple tax benefit payment accounts within a digital wallet improves account benefit utilization by automatically utilizing a tax benefit account to maximize payment of pre-tax purchases/services through distribution of payment amounts between various tax benefit accounts.
Hariramani teaches,
in response to identifying (¶ [0139] “The user initiates a checkout event”), determining a context of the particular transaction as a function of the parameters of the first payment account and the second payment account (¶ [0124] “For each payment card in the wallet account, card 1, card 2, and card 3, e.g., , wherein the context defines (1) a payment order among the first payment account and the second payment account (¶ [0143] “All relevant discounts, including discounts from the digital wallet, from outside sources, and from the merchant, are then sorted by relevance 862” teaches payment accounts such as loyalty card, credit card sorted by relevance, FIG. 10H, item 1018, ¶ [0154] teaches the payment order of loyalty card followed by remaining balance applied to payment card) and (2) a payment amount to be paid by the second payment account while maximizing the benefit balance of the second payment account (FIG. 10H, item 1018, ¶ [0154] “Review and pay screen 1018 may include … additional information about any loyalty discounts that are being applied to the transaction” teaches payment amounts divided between accounts (loyalty, credit card), ¶ [0121] “The Pay Network Server may select the optimal card that maximizes the benefit 631” teaches the system selecting a payment card that maximizes rewards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage multiple account based payment process from a digital wallet of Hariramani in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of digital 
Ross teaches,
monitoring transactions of the first payment account and transactions of the second payment account (¶ [0047] “the account application 258 accesses the transaction history of the customer 202 and/or the account status of the payment account that the customer 202 would like to use for various transactions” teaches monitoring account transactions).
identifying a particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account (¶ [0047] “The account application 258 may also access the financial institution account system 211 to ensure that the funds in a payment account are available prior to applying a transaction to a selected payment account” teaches evaluating funds availability in an account that will be used for payment of a transaction, ¶ [0085] “After the system payment application 256 examines the criteria, the system payment application 256 selects an appropriate payment account to which direct the transaction request” teaches selecting appropriate/second account to pay for the transaction based on criteria such as funds availability).
generating a confirmation GUI to be displayed on the mobile device requesting a confirmation input to charge the second payment account for the particular transaction instead of the first payment account (¶ [0085] “Prior to applying the payment account to the transaction, as illustrated in block 546, the customer 202 may approve the selected payment account, as illustrated in decision block 544. In some embodiments, the customer 202 may approve or deny the selected payment account that the customer 202 is presented with by system payment application 256, using a confirmation transaction interface 902” teaches UI to confirm the appropriate/second payment account),
processing the particular transaction using the second payment account according to the context to authenticate the payment transaction (¶ [0036] “After the payment account is determined, the financial institution system applies the transaction request to the selected payment account to process the transaction, as illustrated in block 108” teaches payment based on determined account as context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide transaction based payment account selection mechanism of Ross in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because changing a payment account based on information associated with a previously selected account improves prevention of rejected charges by steering the 

As per claim 16, combination of Zacharius, Pourfallah, Hariramani, and Ross teach all the limitations of claim 15. Ross also teaches,
wherein identifying comprises identifying the particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account during checkout (¶ [0012] “prior to applying the transaction request to a specific payment account, the server to access the selected account to ensure funds are available to continue processing the transaction” teaches identifying the transaction and evaluating the transaction in relation to available funds/parameter of a payment account during pendency of the checkout).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide transaction based payment account selection mechanism of Ross in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because changing a payment account based on information associated with a previously selected account improves prevention of rejected charges by steering the consumer towards a payment account that is capable of covering a charge for the transaction with available funds.

As per claim 18, combination of Zacarias, Pourfallah, Hariramani, and Ross teach all the limitations of claim 15. Zacarias also teaches,
providing a management GUI for managing information about the first payment account and the second payment account (FIG. 3, item 330, ¶ [0073]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zacarias in view of Pourfallah in view of Hariramani in view of Ross in further view of Borowsky.
As per claim 17, combination of Zacharius, Pourfallah, Hariramani, and Ross teach all the limitations of claim 15. Ross teaches,
wherein identifying comprises identifying the particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account [after checkout] (¶ [0012] teaches identifying the transaction and evaluating the transaction in relation to available funds/parameter of a payment account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide transaction based payment account selection mechanism of Ross in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because changing a payment account based on information associated with a previously selected account improves prevention of rejected charges by steering the 
Combination of Zacharius, Pourfallah, Hariramani, and Ross do not explicitly teach, however, Borovsky teaches,
after checkout (col. 12, lines 45-54 “after completing the financial transaction … initiate change of payment account” teaches payment account change after checkout).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change a payment account post-transaction of Borovsky in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because changing a payment account post-transaction improves prevention of incorrectly executed purchases by enabling the consumer to choose an appropriate payment account post-transaction and execute a payment account change post-transaction.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zacarias in view of Pourfallah in view of Hariramani in view of Ross in further view of US 20170323292 A1 (Agarwal).
As per claim 19, combination of Zacarias, Pourfallah, Hariramani, and Ross teach all the limitations of claim 15. Combination of Zacaria, Pourfallah, Hariramani, and Ross do not explicitly teach, however Agarwal teaches, however, Agarwal teaches,
connecting with the first server and the second server via application programming interface (API) (¶ [0003] “the servers operated by card issuers use the same APIs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically select/confirm a payment account from a digital wallet of Agarwal in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because automatically selecting and confirming the selection of a payment account from an available set of accounts within a digital wallet improves prevention of unintended charges by steering the consumer towards a payment account that is appropriate for a transaction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zacarias in view of Pourfallah in view of Hariramani in view of Ross in further view of Van OS.
As per claim 20, combination of Zacarias, Pourfallah, Hariramani, and Ross teach all the limitations of claim 15. Combination of Zacarias, Pourfallah, Hariramani, and Ross do not explicitly teach, however, Van OS teaches,
wherein monitoring comprises monitoring one of the following of the transactions of the first payment account and the transactions of the second payment account: SMS messages, email messages, and notifications from the mobile device (¶ [0313] “The electronic device receives a textual message 916 from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a historical transaction interface of Van OS in the digital wallet system of Zacarias since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because providing historical transaction interface improves consumer visualization of transaction information by enabling the consumer to compare and evaluate spending habits associated with an account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692